UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 February 27, 2012 Dateof Report (Date of earliest event reported) Car Charging Group, Inc. (Exact name of registrant as specified in its charter) Nevada 333-149784 03-0608147 (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) 1691 Michigan Avenue, Sixth Floor Miami Beach, Florida 33139 (Address of principal executive offices) (Zip Code) (305) 521-0200 (Registrant’s telephone number, including area code) N/A (Former name or former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule I4a-12 under the Exchange Act (17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangement of Certain Officers. On February 27, 2012 shareholders owning more than two-thirds of the vote of the issued and outstanding shares of common stock of Car Charging Group, Inc. (the “Company”), approved the removal of Richard Adeline from his position as a member of the Board of Directors of the Company. In addition, at such time, a majority of the Company’s Board of Directors approved the termination of Richard Adeline for cause from his positions as Chief Financial Officer, Treasurer, and Secretary and appointed Jack Zwick as the Company’s interim Chief Financial Officer and as a member of the Board of Directors. The Board of Directors approved the removal of Richard Adeline from his positions as Chief Financial Officer and Treasurer in accordance with the Company’s bylaws due to Richard Adeline’s inability to carry out his duties as the Company’s Chief Financial Officer and his prolonged absence from the Company’s premises.The Company did not have an employment agreement with Richard Adeline and has not entered into any employment agreement with Jack Zwick. Jack Zwick, 76, Interim Chief Financial Officer Jack Zwick is a certified public accountant, and he is a founding member of Zwick Maddox & Banyai, PLLC, certified public accountants. He began his career in public accounting in 1958 in Detroit; he worked with local firms in New York and Detroit until 1969 when he joined Laventhol & Horwath.He was promoted to partner at Laventhol & Horwath in 1973 and became the managing partner of the Detroit office in 1982. He was also an executive director with Grant Thornton (an International CPA firm). Mr. Zwick holds a Bachelor of Arts degree in Accountancy and a Masters of Science in Taxation from Wayne State University. He is a member of the American Institute of Certified Public Accountants; the Michigan Association of Certified Public Accountants; and past Chair of the City of Southfield Zoning Board of Appeal. He was a member of Wayne State University's Accounting Department Advisory Board. He was a member of the Board of Directors of Health-Chem Corporation, (a public company). He has served on the Executive Committee of senior citizens housing projects and their food committees and served on the board of a private school. Mr. Zwick currently serves as, and has served in the past five years as a life member of the Board of Trustees of the senior citizens housing projects, the Senior Vice President of finance of Sunrise Sports & Entertainment, LLC the Florida Panthers of the National Hockey League and is the CFO of American Bio Care, Inc. (a public company). He currently serves as a member of the board of directors and chairman of the audit committee for First China Pharmaceutical Group, Inc., a public company. ITEM 9.01 FINANCIAL STATEMENT AND EXHIBITS. (a) Financial Statements of Business Acquired. Not applicable. (b) Pro Forma Financial Information Not applicable. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: March 1, 2012 Car Charging Group, Inc. By: /s/Michael D. Farkas Michael D. Farkas Chief Executive Officer 2
